PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ramsey et al.
Application No. 16/298,845
Filed: 11 Mar 2019
For: CLOUD RULES AND ALERTING FRAMEWORK

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e) filed June 8, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application as set forth in the accompanying corrected Application Data Sheet (ADS). This is also in response to the petition under 37 CFR 1.182 filed June 8, 2021, requesting expedited consideration.

The petitions are GRANTED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application must be accompanied by the following:

The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 120 for the benefit of the prior-filed application is accepted as being unintentionally delayed.  

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claim to the prior-filed application nonprovisional application, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions


Enclosure:  Corrected Filing Receipt